Citation Nr: 0520961	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from February 1944 until May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

This matter was previously before the Board in May 2003, July 
2003 and May 2004.  On those occasions, remands were ordered 
to accomplish additional development.  


FINDINGS OF FACT

1.  Prior to October 25, 2004, the veteran's dysthymic 
disorder is manifested by complaints of poor sleep, memory 
problems, nightmares, anxiety, irritability and a lack of 
interest in activities or social events; objectively, his 
speech and thought processes were within normal limits, hi 
insight was good and he exhibited no compulsive behaviors or 
psychotic features.  

2.  From October 25, 2004, the veteran's dysthymic disorder 
is manifested by complaints of poor sleep, memory problems, 
nightmares, anxiety, irritability and an aversion to crowds; 
objectively, his speech was inappropriate as to tone and 
pressure, he had no inhibition for shouting tangents in mid-
thought, he displayed disorientation as to time, and his 
memory and concentration deficits were deemed to be of such 
significance as to render the prospect of employment 
unrealistic.  


CONCLUSIONS OF LAW

Prior to October 25, 2004, the criteria for entitlement to an 
evaluation in excess of 70 percent for dysthymic disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9433 
(2004).

From October 25, 2004, the criteria for entitlement to a 100 
percent evaluation for dysthymic disorder have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9433 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in June 2003 and August 2003 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, statements written 
by the veteran in support of his claim are of record.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  In fact, in correspondence dated in June 2003 and 
August 2003, the veteran clearly expressed that he had no 
further evidence to submit.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

As noted earlier, this claim was been the subject of numerous 
remands.  Most recently, the matter was remanded by the Board 
in May 2004, for the purpose of scheduling a VA psychiatric 
examination to determine the severity of the veteran's 
dysthymic disorder.  Pursuant to the Board's remand order, 
the RO arranged an examination in September 2004.  
Information contained in the claims file indicates that the 
veteran failed to report for such examination. 

In a January 2005 communication, the veteran's accredited 
representative cited lack of financial means, prohibitive 
distance, and lack of transport as reasons for his failure to 
report for the examination.  It was further noted that the 
veteran was of advanced age and was unable to travel over 200 
miles to Omaha unaccompanied.  In a subsequent letter, also 
dated in January 2005, the veteran's representative asserted 
that private medical evidence recently submitted by the 
veteran was sufficient for rating purposes.  

In March 2005, the veteran was again scheduled for a VA 
examination and again he failed to report.  Later that month, 
his representative again sent a letter explaining why the 
veteran could not report for his examination.  He explained 
that the veteran was not refusing his examination and but 
requested that other, more appropriate arrangements be made.  

With regard to the above, it is observed that VA will provide 
a medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  

The veteran's representative has argued that the VA 
examinations scheduled by the RO were unnecessary in light of 
the private medical records submitted by the veteran.  The 
Board has reviewed such private records and finds that they 
adequately address the veteran's psychiatric symptomatology, 
as well as his military, family and medical history.  Given 
this, and given the impracticaility of scheduling another VA 
examination in light of the many impediments detailed by the 
veteran's representative, the Board finds that the matter is 
ready for appellate review on the basis of the evidence of 
record.  

As the RO took reasonable steps in implementing the May 2004 
Board remand instructions, there is no failure of compliance 
such as to mandate a remand under Stegall v. West, 11 Vet. 
App. 268 (1998).  Moreover, as it is improbable that the 
veteran would be able to attend a future examination, it 
appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Finally, while the 
veteran's representative has raised the possibility of making 
alternate arrangements for a VA examination, as explained 
above, such examination is unnecessary, as the representative 
himself has asserted.  Therefore, to remand the appeal under 
such circumstances is clearly counter to the principles set 
forth in Soyini.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Dysthymic disorder is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

In December 2000, the veteran was examined by M. C., Ed.D.  
The veteran was well groomed and clean.  His general anxiety 
was quite evident.
The veteran complained of poor sleep and intermittent 
insomnia.  He slept about 3 hours at a time and it was almost 
impossible for him to fall back asleep after much time had 
elapsed.  He also experienced nightmares.  The veteran had no 
complaints as to appetite.  He reported agitation, with 
virtually anything causing him to be angry and almost 
explosive.  He denied ever taking psychotrophic medications.

The veteran stated that he loved horses and worked with them 
fairly well, with assistance.  Otherwise, he had no 
motivation to go anywhere, including church or social clubs.  
He did not enjoy playing cards.  He stated that he spent much 
of his time just staring at his wife.  The veteran did not 
voice any suicidal ideations.  He denied the use of alcohol.  

Objectively, the veteran's flow of conversation and thought 
were essentially appropriate as to pressure and rate, though 
his tone was unusually loud.  The examiner believed that this 
volume signaled mounting anxiety.  His associations were 
logical and his stream of mental activity was within normal 
limits.  The veteran did become more negative and taciturn as 
the interview progressed.  Overall, there was nothing 
pathological about the veteran's general speech expression.  
He was found to have at least average intelligence and spoke 
with unusual clarity, good articulation and meaningfulness.  
He was well informed and was able to interpret abstraction 
fairly well.  His short-term recall was poor and long-term 
memory was beginning to slip also.  

The veteran's affect and mood were very depressed and the 
examiner suspected that he experienced volatile mood swings.  
The veteran was also unable to become intimate with virtually 
anyone.  

The veteran's mental content revealed a preoccupation with 
the general social isolation that the veteran perceived.  He 
did not appear to be obsessive or compulsive and was non-
delusional.  He also did not have a startle reflex.  He had 
never, so far as the examiner could discern, encountered any 
of the classic psychotic features.  There were no 
hallucinations, thought broadcasting, thought insertion, 
alien control of ideas, or ideas of reference.  His sensorium 
appeared to be functioning adequately, with the possible 
exception of his hearing.  The veteran's insight and general 
judgment was good with respect to getting along.  He did not 
exercise his best judgment with regard to expressing his 
feelings to others.  

Following the examination, the veteran was assessed a GAF 
score of 58.  His highest score in the past year was noted to 
be 70.  His anxiety and depression were noted to be at severe 
levels.

The veteran was again examined by M. C., Ed. D., on October 
25, 2004.  At that time, he appeared appropriately dressed 
and well groomed.  

The veteran complained of extremely poor sleep.  He described 
symptoms of medial and final insomnia.  He was extremely 
restless when sleeping and had terrifying nightmares.  His 
thrashing during sleep forced he and his wife to sleep apart.  
It was noted that his nightmares were less frequent than in 
the past.  He also had flashbacks.  

Although a member of a few social groups, the veteran 
attended no meetings and also did not go to church.  He 
disliked crowds and feared being around anyone.  He still 
loved horses and sought out newspaper articles about them.  
He did not watch television.  Only rarely did he listen to 
the radio.  The veteran disliked movies and did not like to 
go anywhere.  While the veteran was pervasively irritable, he 
was not explosive anymore.  

Objectively, the veteran's speech expression was 
inappropriate as to tone and pressure.  His rate was probably 
normal but his irritability and anger were noticeable even 
from the beginning.  His associations were borderline logical 
but at times he would interrupt his usual stream of mental 
activity by reverting to something unrelated or related only 
in an abstract sense.  He had no inhibition to his impulse to 
shout out thoughts as they formed.  The veteran's 
articulation and syntax were normal.  His eye contact was 
very poor.  

The veteran's affect and mood were extremely depressed.  His 
depression was characterized by low volume of voice, frequent 
crying, and difficulty in maintaining minimal emotional 
intimacy.  The veteran cried for at least two-thirds of the 
evaluation.  Even when he was not discussing military service 
or relationships, his mood remained extremely depressed.  The 
veteran's ability to control his emotions, even under 
ordinary stress, was extremely poor, reaching the profound 
level.  

The veteran's mental content was preoccupied with the events 
he experienced in the South Pacific six decades earlier.  
While the veteran was compulsive, he was non-delusional.  He 
was also non-paranoid, though he was suspicious and 
hypervigilant.  It did not appear that he had encountered any 
of the classical psychotic symptoms such as hallucinations, 
thought broadcasting, thought insertion, alien control of 
ideas, illusions or ideas of reference.  The veteran's 
sensorium were normal except for hearing, which the 
examination believed was in part responsible for the 
unusually loud volume of his speech.  The veteran was 
extremely poor with orientation.  Only with great effort was 
he eventually able to identify the date and day of the week.  
He was otherwise at least semi-alert coherent and aware of 
his environment.  His mentation was impaired.  His cognition 
was extremely poor and his fund of general knowledge was 
quite poor.  His responses to social comprehension revealed 
that he was intelligent, premorbidly, and aware of his 
environment.  He had poor skills with mathematics and 
arithmetic.  His ability to concentrate was poor.  His 
response to similarities and differences was extremely poor.  
His response to proverb abstractions was surprisingly better, 
though he still could only answer two out of five.  

In concluding the evaluation, it was noted that the veteran's 
insight into his own condition was fair but his judgment was 
extremely poor.  A GAF score of 42 was assigned.  The 
examiner did not believe that the veteran could engage in any 
employment due to his psychiatric disability.  Due to his 
poor immediate recall, combined with his concentration 
deficit, carrying out even simple one and two-step directions 
in a competitive setting was "inconsistent with any 
realistic expectation."  His ability to relate to others was 
also extremely poor and would adversely affect prospects of 
maintaining employment.  

Analysis

The veteran is presently assigned a 70 percent evaluation for 
dysthymic disorder pursuant to Diagnostic Code 9433.  The 
Board finds that, prior to October 25, 2004, there is no 
basis for a rating in excess of that amount.  As of October 
25, 2004, the evidence supports a 100 percent evaluation.  
The reasons and bases for these conclusions will be detailed 
below. 

As previously stated, in order to achieve the next-higher 100 
percent evaluation under the schedular criteria for mental 
disorders, the evidence must show total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Prior to October 25, 2004, the evidence is not consistent 
with the criteria for a higher rating.  Specifically, the 
evidence in question fails to demonstrate gross impairment in 
thought processes or communication.  To the contrary, the 
veteran was found to be alert, and his associations were 
logical.  The evidence also fails to show delusions, 
hallucinations or any other psychotic features.  Moreover, 
the competent records reveal that the veteran was well 
groomed and clean, indicating an ability to perform 
activities of daily living.  Furthermore, there were no 
significant memory deficits, such as loss of names of close 
relatives or the veteran's own name.  Finally, there was no 
grossly inappropriate behavior and no reported suicidal or 
homicidal ideation.    

Based on the above, then, a rating in excess of 70 percent is 
not warranted prior to October 25, 2004.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

As of October 25, 2004, the Board finds support for a 100 
percent evaluation for the veteran's service-connected 
dysthymic disorder.  Indeed, a private examination performed 
on that date reveals gross impairment in communication.  
Specifically, his speech expression was inappropriate as to 
tone and pressure.  There were also significant disturbances 
in his thought process.  In this regard, the examiner 
commented that, while the veteran's associations were 
borderline logical, at times he would interrupt his usual 
stream of mental activity by reverting to something unrelated 
or related only in an abstract sense.  He had no inhibition 
to his impulse to shout out thoughts as they formed.  

Regarding the appropriateness of the veteran's behavior 
during the October 2004 interview, the veteran exhibited 
profound difficulty in maintaining minimal emotional 
intimacy.  In fact, the veteran cried for at least two-thirds 
of the evaluation.  The veteran's ability to control his 
emotions, even under ordinary stress, was extremely poor.

The October 2004 psychiatric evaluation also revealed 
extremely poor orientation as to time.  It took great effort 
for the veteran to properly identify the date and day of the 
week.  

The October 2004 evaluation does not evidence an inclination 
for the veteran to harm himself or others, nor does it reveal 
a failure in the maintenance of personal hygiene or memory 
loss for the names of close relatives, one's own occupation 
or one's own name.  Further, the veteran did not display any 
classical psychotic features.  Nevertheless, the Board 
determines that the findings described above reflect a 
disability picture most nearly approximating the next-higher 
100 percent rating under Diagnostic Code 9433.   This 
conclusion is further supported by the M. C. Ed. D.'s belief 
that the veteran could not engage in any employment due to 
his psychiatric disability.  That psychologist found that the 
veteran's poor immediate recall, combined with his 
concentration deficit, precluded him from carrying out even 
simple one and two-step directions in a competitive setting.  
As a result, the veteran's prospects for employment were  
"inconsistent with any realistic expectation."  Again, the 
total inability to maintain employment as a result of the 
veteran's dysthymic disorder compels assignment of a 100 
percent rating from October 25, 2004. 

In conclusion, the preponderance of the evidence of record is 
against a rating in excess of 70 percent for dysthymic 
disorder prior to October 25, 2004.  As of that date, the 
criteria for a 100 percent evaluation are satisfied.  The 
Board notes that in reaching these conclusions, the benefit 
of the doubt doctrine has been applied where appropriate.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Prior to October 25, 2004, an evaluation in excess of 70 
percent for dysthymic disorder is denied.

From October 25, a 100 percent rating for dysthymic disorder 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


